IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43935

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 584
                                                 )
       Plaintiff-Respondent,                     )   Filed: June 29, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
BRANDON LEE STERLING,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified sentence of thirteen years, with a minimum
       period of confinement of three years, for possession of a controlled substance
       with intent to deliver, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Brandon Lee Sterling pled guilty to possession of a controlled substance with intent to
deliver. I.C. § 37-2732(a). In exchange for his guilty plea, additional charges were dismissed.
Both Sterling and the state requested that the district court sentence Sterling to a unified term of
thirteen years, with a minimum period of confinement of three years. The district court imposed
the stipulated sentence. Sterling appeals.




                                                 1
       Mindful that Sterling received the sentence he asked for, Sterling asserts that his sentence
is excessive. The doctrine of invited error applies to estop a party from asserting an error when
his or her own conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816,
819, 864 P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented to
or acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee,
131 Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not
reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine
applies to sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho
613, 614, 716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, because Sterling received the sentence he requested, Sterling may not
complain that the district court abused its discretion.     Accordingly, Sterling’s judgment of
conviction and sentence is affirmed.




                                                 2